Title: To James Madison from Thomas Appleton, 28 September 1801 (Abstract)
From: Appleton, Thomas
To: Madison, James


28 September 1801, Leghorn. Fears his dispatch of 9 July may have been lost in a postal robbery at Nice. Announces that American ship Columbia and schooner Raven were seized on the suspicion of their being British property but General Murat, on his request, ordered them to be released. Has found Murat to be prompt in responding to requests for favors or justice. Current political situation in Italy yields no clue as to its future; Murat in effect governs Italy. All foreign consuls at Leghorn, including himself, await instructions from their governments on how to present themselves to King Ludovico [Louis I] of Etruria. Reports 23 Sept. offer by Swedish commodore Tornquist to convoy American vessels. Recounts his own services to U.S. consuls on Mediterranean and requests post of naval agent now held by Messrs. DeButts and Purviance.
 

   RC (DNA: RG 59, CD, Leghorn, vol. 1). 7 pp.; marked duplicate.


   A full transcription of this document has been added to the digital edition.
